Order denying motion to vacate notice of examination before trial reversed in the exercise of discretion, with costs to appellant, and the motion to vacate granted. The notice of examination sought “All' relevant facts and circumstances leading up to and involving” $2,700 in U. S. Bonds, Series E, which were payable on death of the decedent to the executrix individually, and a *860$1,000 insurance policy which had been assigned to the executrix in her individual name. Under the law, objectant could not have any interest in the U. S. Bonds which were payable to a stated beneficiary. The same applies to the insurance policy, which was assigned as far back as December, 1938. There could be nothing “illusory” about these matters. Moreover, since objeetant was not a creditor, she could not examine on any basis of the application of the Debtor and Creditor Law. Absent any possible legal interest in the transactions into which objeetant wanted to delve, it was an improvident exercise of discretion to permit the examination.
Concur — Rabin, J. P., Frank, Valente, McNally and Stevens, JJ.
[See post, p. 861.]